Citation Nr: 0631446	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to an effective date prior to September 29, 1997, 
for the initial assignment of a 100 percent evaluation for 
paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1984 to December 
1990.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas granted the veteran service connection for 
paranoid schizophrenia and assigned that disability a 100 
percent evaluation, effective from March 27, 1998.  

In a rating decision dated April 2001, the RO determined 
that, in its March 1998 rating decision, it clearly and 
unmistakably erred by assigning the grant of service 
connection for paranoid schizophrenia an effective date of 
March 27, 1998.  It thus revised its prior decision by 
assigning that grant an earlier effective date of December 7, 
1990.  It then evaluated the veteran's paranoid schizophrenia 
as 50 percent disabling, effective from the same date, and 
100 percent disabling, effective from September 29, 1997.  
Thereafter, the veteran continued to dispute the effective 
date assigned the 100 percent evaluation.

In October 2005, the Board affirmed the RO's decision denying 
an earlier effective date for the assignment of a 100 percent 
evaluation.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2006, based on a Joint Motion For Remand 
(joint motion), the Court remanded the matter to the Board 
for compliance with the joint motion.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  In December 1990, the RO received the veteran's claim for 
service connection for paranoid schizophrenia.

3.  The RO granted this claim and assigned the veteran's 
paranoid schizophrenia a 50 percent evaluation, effective 
from December 7, 1990, and a 100 percent evaluation, 
effective from September 29, 1997.  

4.  As of December 23, 1996, it was factually ascertainable 
that the veteran's paranoid schizophrenia was 100 percent 
disabling.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 
23, 1996, for the initial assignment of a 100 percent 
evaluation for paranoid schizophrenia, have been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400, 4.130, Diagnostic 
Code 9203 (2005); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that VCAA notice 
must inform the claimant that, if his service connection 
claim is granted, a disability rating and effective date will 
be assigned such award.  The notice must also explain how VA 
will derive the disability rating and effective date to be 
assigned.  Id. at 486.

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for paranoid 
schizophrenia before granting that claim and assigning the 
paranoid schizophrenia an initial evaluation of 100 percent 
in a rating decision dated April 1999.  The veteran then 
appealed the effective date assigned the 100 percent 
evaluation.  The veteran's appeal thus ensues not from the 
original claim for service connection, but from a notice of 
disagreement, which raised a 
new claim for an earlier effective date, a downstream element 
of the original claim. In a letter dated June 2004, the RO 
sent the veteran notice pertaining to this newly raised 
claim.  

VCAA notice was not mandated at the time of the RO's April 
1999 rating decision; therefore, the RO did not err by 
providing the veteran remedial notice in June 2004.  Rather, 
the timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  The content of the such notice also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the notice letter, the 
RO acknowledged the veteran's claim for an earlier effective 
date, informed him of the evidence necessary to support that 
claim, identified the type of evidence that would best do so, 
explained how effective dates are assigned disability 
evaluations, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for getting.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
requested evidence.  The RO advised the veteran to identify 
or send directly to VA all requested evidence.



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
earlier effective date.  38 U.S.C.A.§ 5103A(a), (b), (c) 
(West 2002).  The veteran did not, however, identify any such 
records to secure.  The RO did not conduct medical inquiry in 
an effort to substantiate this claim, but such inquiry is 
unnecessary given that the claims file includes all medical 
evidence necessary to decide this claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

2.  Analysis of Claim

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for paranoid 
schizophrenia.  According to his written statements submitted 
in support of this claim, because his mental disorder was 
aggravated and became totally disabling in service, VA should 
have assigned the 100 percent evaluation an effective date of 
December 7, 1990, the same date assigned the grant of service 
connection for the mental disorder.  He points out that the 
symptomatology of his mental disorder did not change from the 
date he was discharged from service to September 1997, but 
rather, necessitated that discharge and, thereafter, remained 
totally disabling, hindering his ability to maintain gainful 
employment.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
typically three possible effective dates that may be assigned 
an evaluation, depending on the facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned an 
evaluation thus involves analyzing when the claim for an 
increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

In this case, the veteran never filed a claim for an 
increased evaluation for his paranoid schizophrenia.  Rather, 
he filed a claim for service connection for paranoid 
schizophrenia, which the RO received in December 1990 and 
later granted, effective from December 7, 1990, the day after 
the veteran's discharge from service.  At the time of the 
grant, the RO also assigned the veteran initial staged 
evaluations for his paranoid schizophrenia, including a 50 
percent evaluation, effective from December 7, 1990, and a 
100 evaluation, effective from September 29, 1997.  Based on 
these facts, the Board may not assign the 100 percent 
evaluation an effective date earlier than December 1990, the 
date the RO received the claim at issue in this case.  The 
question thus becomes whether, at any time after December 
1990, but prior to September 29, 1997, it was factually 
ascertainable that the veteran's paranoid schizophrenia was 
100 percent disabling, thereby entitling the veteran to an 
earlier effective date for his paranoid schizophrenia.  

To make this determination, the Board must review the 
pertinent law and/or regulations in effect from December 1990 
to September 1997.  VA amended such regulations during the 
time period at issue.  Specifically, effective November 7, 
1996, VA amended the diagnostic codes pertinent to ratings of 
mental disorders.  See 61 Fed. Reg. 52,695, 52,702 (Oct. 8, 
1996).  Where the law or regulations governing a claim change 
while the claim is pending, as in this case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  For the period prior to the effective 
date of the change, however, the Board must apply the former 
version of the regulation.  VAOPGCPREC 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,422 (2000). 

Prior to November 7, 1996, paranoid schizophrenia was deemed 
to be 100 percent disabling if it resulted in the attitudes 
of all contacts except the most intimate being so adversely 
affected as to result in virtual isolation in the community, 
involved totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or rendered the individual demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132, 
Diagnostic Code (DC) 9203 (1995).  See Johnson v. Brown, 7 
Vet. App. 95 (1994) (holding that separately listed criteria 
should be read disjunctively).

Since November 7, 1996, paranoid schizophrenia has been 
deemed to be 100 percent disabling if it causes total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9203 (1997).

Medical documents of record dated during the crucial time 
period at issue, or which refer or are pertinent to that time 
period, including service medical records, VA and private 
inpatient and outpatient treatment records and evaluation 
reports, and a report of VA examination, establish that it 
was not factually ascertainable that the veteran's paranoid 
schizophrenia was 100 percent disabling until December 23, 
1996.  As discussed below, prior to December 23, 1996, the 
veteran's paranoid schizophrenia involved serious 
symptomatology, including, in part, hallucinations, 
delusions, paranoia and suicidal thoughts, caused significant 
restrictions, particularly with regard to the veteran's 
ability to function socially, but not total impairment, and 
gradually worsened, but still responded favorably to 
medication.  In addition, it did not hinder the veteran from 
attending school and working, albeit with difficulty.  

According to service medical records, in 1988, the veteran 
began expressing complaints associated with his mental 
health, including difficulty coping and dealing with 
stressful situations and suicidal ideation.  Thereafter, such 
complaints necessitated hospitalization, evaluations, group 
and supportive therapy and the use of psychotropic 
medication.  Initially during treatment visits, the veteran 
reported, or medical professionals attributed, the following 
symptoms to the veteran's paranoid schizophrenia: aggression 
(In April 1990, the veteran threatened his superior petty 
officer with a knife.); deepening depression; worries; 
suicidal ideation; increased command hallucinations, which 
worsened in interpersonal situations; obsessive negativity; 
difficulty sleeping and eating; a flat affect; guardedness; 
delusions; referential thinking; social withdrawal and poor 
insight.  However, after a physician twice increased the 
veteran's medication, his hallucinations resolved, his other 
symptoms significantly diminished and he became less 
preoccupied and exhibited a fuller range of affect.  In May 
1990, a Medical Board characterized the veteran's paranoid 
schizophrenia as moderate, indicated that such disorder was 
causing moderate social and industrial impairment and 
recommended discharge from service.  

Following the Medical Board's recommendation, the veteran's 
paranoid schizophrenia waxed and waned.  In July 1990, while 
still on active duty and awaiting discharge, the veteran's 
service department referred him to a VA facility for 
evaluation of his mental disorder after he allegedly 
responded to hallucinations and paranoid delusions by going 
after someone with a knife.  On admission, he denied suicidal 
and homicidal ideations and hallucinations, reported that he 
was eating and sleeping well, and indicated that he had not 
had a drink in 22 months and would like to attend Alcoholics 
Anonymous meetings while hospitalized.  The examiner noted 
that the veteran was slightly apprehensive and had a slightly 
tense mood and flat affect.  He assigned the veteran's 
schizophrenia a Global Assessment of Functioning (GAF) score 
of 60 to 70.   On discharge from the VA facility two weeks 
later, an examiner assigned the veteran a GAF score of 80.  

In April 1991, the veteran underwent a psychological 
evaluation in support of a claim for benefits from the Social 
Security Administration.  At that time, the veteran reported 
that he lived with his parents, was attending a technical 
school, but found the classes stressful, and was not 
suicidal.  The examiner noted that the veteran was anxious, 
hesitant, had a fragile and frightened conversation and 
demeanor and appeared depressed and struggling with the 
interpersonal aspects of his disorder.  The examiner also 
noted that the veteran's hallucinations were fairly well 
controlled with medication and that the veteran lived a very 
dependent and protected lifestyle with his parents and had 
significantly restricted activities and interests secondary 
to his mental illness.  

During private outpatient treatment visits for an unrelated 
condition, the veteran reported that, in 1993, he began 
working as a security guard.  During VA and private 
outpatient treatment visits from 1994 to 1996, the veteran 
reported that he still worked as a security guard, had also 
worked in sales and had completed a program in management 
training.  Allegedly, he worked briefly in a restaurant after 
the training, but then quit the job due to work-related 
stress.  He also reported that he was living alone, dating a 
woman and attending church and Alcoholic and Narcotics 
Anonymous meetings.  He noted that he had been experiencing 
depression, increased anxiety and a significant increase in 
auditory hallucinations, which necessitated an increase in 
medication, but denied suicidal thoughts, delusions and 
sleeping difficulties.  Medical professionals noted that the 
veteran was not overtly psychotic and characterized the 
veteran's paranoid schizophrenia as fairly stable with 
medication and in medication-induced remission.  One medical 
professional acknowledged that the veteran lived a very 
limited lifestyle and noted that he would do poorly if he 
experienced increased stress.

During a private psychological evaluation conducted on 
December 23, 1996 for the purpose of determining the 
veteran's entitlement to disability benefits from the Social 
Security Administration, the veteran reported worsening 
depression and confusion with auditory hallucinations, 
including some which told him to kill or harm himself, and 
nightly anxiety attacks triggering paranoia.  He indicated 
that his depression and anxiety were causing him to become 
disoriented on the job (part time), to have impaired judgment 
and to contemplate quitting.  The examiner noted a flat 
affect, anxiety, a depressed mood, disturbed sleep, obsessive 
thinking and suicidal ideation.  He indicated that the 
veteran's schizophrenia was fairly well controlled with 
medication and therapy, but that due to that disorder as well 
as major depression, characterized as moderate, it was 
unlikely that the veteran would be able to regain the ability 
to withstand the pressure of a regular or full-time work 
situation.  

In September 1997, the veteran presented to a private 
facility for evaluation of his mental state.  He was 
disheveled, had a flat affect and poor insight and judgment, 
and reported that he had been thinking about hurting himself, 
getting a gun or putting a knife through his heart.  He 
indicated that he had not taken his medication in three 
months.  Two days later on September 29, 1997, a psychiatrist 
evaluated the veteran and found him to be suspicious and 
guarded with a flat and sometimes incongruent affect and 
mood.  The psychiatrist also noted that the veteran had 
abnormal thought processes, including probable persecutory 
delusions and delusions of passivity, grandiose ideation, 
ideas of reference, thought withdrawal and thoughts of death.  
The psychiatrist noted that the veteran was impaired with 
regard to hypothethical situations and affected by delusional 
material when it came to his life situation and plans.  The 
psychiatrist assigned the veteran's mental disorder a GAF 
score of approximately 30.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2005), GAF scores of 21 to 30 reflect 
that behavior is considerably influenced by delusions or 
hallucinations, that there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or that 
there is an inability to function in almost all areas (e.g., 
stays in bed all day; no job, home, or friends).  GAF scores 
of 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  GAF scores of 
41 to 50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). GAF scores of 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 71 to 80 reflect 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

Based on these definitions, it is clear that the veteran's 
paranoid schizophrenia met the former and revised criteria of 
a 100 percent evaluation in September 1997, when a private 
psychiatrist evaluated the veteran and assigned his mental 
disorder a GAF score of 30.  Prior to that time, the GAF 
scores the medical professional assigned did not indicate 
that the veteran's paranoid schizophrenia was so severe it 
was causing virtual isolation in the community, involved 
totally incapacitating psychoneurotic symptoms, or rendered 
the veteran totally impaired industrially or socially.  

The other medical evidence of record establishes that, during 
the critical time period, the veteran's paranoid 
schizophrenia gradually worsened.  However, until the time 
that the veteran stopped taking his medication, it did not 
worsen to such an extent that it was causing virtual 
isolation in the community, involved totally incapacitating 
psychoneurotic symptoms, or rendered the veteran totally 
impaired industrially or socially.  According to one private 
psychiatrist, as of December 23, 1996, the veteran's paranoid 
schizophrenia was causing total industrial impairment, which, 
under the former criteria for rating mental disorders, means 
that it was 100 percent disabling.  There is no evidence of 
record, particularly, a competent medical opinion, indicating 
that, prior to that time, it was so severe.  By the veteran's 
account during VA outpatient treatment visits, as of March 
1996, he was doing well as long as he kept busy, including by 
working as a security guard during the evening and in sales 
during the day.  Moreover, as of November 1996, although he 
had stopped going to Alcoholics and Narcotics Anonymous 
meetings, he was still attending church.  If the veteran's 
paranoid schizophrenia had been causing total industrial or 
social impairment at that time, the veteran would not have 
been able to hold down two jobs, particularly one in sales, 
which involves social interaction, and to attend church, 
where many people congregate.  

Based on the foregoing, the Board finds that, as of December 
23, 1996, but not prior thereto, it was factually 
ascertainable that the veteran's paranoid schizophrenia was 
100 percent disabling.  The Board thus concludes that the 
criteria for entitlement to an effective date of December 23, 
1996, for the initial assignment of a 100 percent evaluation 
for paranoid schizophrenia, have been met.  As the evidence 
supports the veteran's claim in this case, such claim must be 
granted.  


ORDER

An effective date of December 23, 1996, for the initial 
assignment of a 100 percent evaluation for paranoid 
schizophrenia is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


